Citation Nr: 1519849	
Decision Date: 05/08/15    Archive Date: 05/19/15

DOCKET NO.  12-17 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence to reopen a claim for service connection for a right knee disorder, to include as secondary to service-connected residuals of fracture to right great toe and crushing injury to right second toe (right foot disability), has been received.

2.  Entitlement to service connection for a right knee disorder, to include as secondary to service-connected right foot disability.

3.  Entitlement to an initial, compensable rating for bilateral hearing loss.

4.  Entitlement to an increased (compensable) rating for right foot disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1955 to March 1957.

This appeal to the Board of Veterans' Appeals (Board) arose from two rating decisions by the RO in Detroit, Michigan.  

In October 2010, the RO, inter alia, granted service connection for bilateral hearing loss and assigned a 0 percent (noncompensable) rating, effective October 6, 2009; and denied the Veteran's claim for an increased (compensable) rating for right foot disability.  In October 2010, the Veteran filed a notice of disagreement (NOD) with respect to those issues.  The RO issued a statement of the case (SOC) in June 2012, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later that month.

In a June 2013 rating decision, the RO, inter alia, reopened the Veteran's claim for service connection for right knee disorder, to include as secondary to his service-connected right foot disability, but denied the claim on the merits.  In July 2013, the Veteran filed a NOD.  The RO issued a SOC in September 2014, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later that month.

The Board notes that, in July 2012, the Veteran requested a Board hearing before a Veterans Law Judge.  However, the Veteran withdrew his request for a hearing in January 2015.  See 38 C.F.R. § 20.704(d) (2014).

In April 2015, a Deputy Vice Chairman of the Board granted a motion to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2014).
As regards characterization of the claim for service connection for a right knee disorder, the Board notes that, regardless of the RO's action, the Board has a legal duty under 38 U.S.C.A. §§ 5108 and 7104 (West 2014) to address the question of whether new and material evidence has been received to reopen a claim for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  As the Board must first decide whether new and material evidence to reopen the claim has been received-and, given the favorable disposition of the request to reopen-the Board has characterized the appeal as to the Veteran's right knee disorder as encompassing the first and second  matters set forth on the title page.

Also, because the claim involving bilateral hearing loss emanates from the Veteran's disagreement with the initial rating assigned following the award of service connection, the Board has characterized the claim in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disabilities).

The Board notes that, in addition to the paper claims file, there are paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) files associated with the Veteran.  A review of the documents in the VBMS file reveals the June 2013 rating decision, the Veteran's September 2014 substantive appeal, the Veteran's hearing cancellation request, and the Veteran's March 2015 appellate brief.  The remaining documents in Virtual VA and VBMS are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The Board's decision reopening the previously denied claim for service connection for right knee disorder is set forth below.  The remaining claims on appeal are addressed in the remand following the order; these matters are being remanded to the agency of original jurisdiction (AOJ) for additional development.  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  In an October 2010 rating decision, the RO denied service connection for a right knee disorder, to include as secondary to service-connected right foot disability.  Although notified of the denial in an October 2010 letter, the Veteran did not initiate an appeal, and no pertinent exception to finality applies.

3.  New evidence associated with the claims file since the RO's October 2010 denial relates to an unestablished fact necessary to substantiate the claim for service connection for a right knee disorder and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The October 2010 rating decision in which the RO denied service connection for a right knee disorder, to include as secondary to service-connected right foot disability, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

2.  As additional evidence received since the RO's October 2010 denial is new and material, the criteria for reopening the claim for service connection for a right knee disorder, to include as secondary to service-connected right foot disability, are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014). 

Given the favorable disposition of the Veteran's request to reopen the claim for service connection for a right knee disorder, to include as secondary to his service-connected right foot disability, the Board finds that all notification and development action needed to render a fair decision on this aspect of the appeal has been accomplished.

At the time of the prior denial and currently, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  See  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in or aggravated by service.  See  38 C.F.R. § 3.303(d).

The Veteran's claim for service connection for a right knee disorder, to include as secondary to his service-connected right foot disability, was previously denied in an October 2010 rating decision.  The pertinent evidence then of record consisted of his service treatment records, VA treatment records, private treatment records, and a September 2010 VA examination report.  The service treatment records include no indication that the Veteran suffered an injury to his right knee while in service, nor do they reference any complaint, diagnosis or finding relative to the knee.  The post-service medical records document that  the Veteran underwent a right knee meniscectomy in approximately 1972, and that he suffered an employment-related injury to his right knee in 1985  These records also include no comment or opinion as to a relationship between the Veteran's right knee and service-connected right foot disability.  On the basis of this evidence, the RO denied the claim, noting that the Veteran's right knee disorder was not incurred in or caused by military service, and was not caused by, related to, or aggravated by the Veteran's service-connected right foot disability.

Although notified of the October 2010 denial in a letter dated the same month, the Veteran did not initiate an appeal.  Moreover, no additional evidence was received within the one-year appeal period from the date of the notice of the denial, and no additional service records (warranting reconsideration of the claim) have been received at any time.  See 38 C.F.R. § 3.156 (b), (c).  The RO's October 2010  denial of the claim is therefore final as to the evidence then of record and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

Under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Veteran filed his claim to reopen the previously-denied claim for service connection right knee disorder in September 2012.  Regarding petitions to reopen filed on and after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.


The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  Here, the last final denial of the claim is the RO's October 2010 rating decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

Pertinent evidence added to the claims file since the October 2010 rating decision includes a March 2013 letter from the Veteran's private physician, as well as the report of a June 2013 VA examination.  In particular, the March 2013 letter from the Veteran's private physician indicates that the Veteran's right foot disability caused a gait disturbance contributing to the Veteran's right knee disorder.  This evidence is relevant to the Veteran's claim because it indicates the existence of a relationship between the Veteran right knee and service-connected right foot disability, which was previously lacking in the record at the time of the prior, final denial.

The Board finds that the above-described evidence provides a basis for reopening the claim for service connection for a right knee disorder.  The evidence is "new" in that it was not before the RO at the time of the October 2010 final denial of the claim for service connection, and it is not duplicative or cumulative of the evidence previously of record.  Moreover, the evidence is "material" in that it relates to the claim for service connection for a right knee disorder.  This evidence, while certainly not conclusive, relates to unestablished facts necessary to substantiate the claim for service connection-a relationship between the Veteran right knee disorder and his service-connected right foot disability.  Moreover, when considered in light of  Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that the new evidence is material if, at a minimum, triggers the Secretary's duty to obtain an examination/ opinion), this evidence provides a reasonable possibility of substantiating the claim.

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for a right knee disorder, to include as secondary to his service-connected right foot disability, are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

As new and material has been received to reopen the claim for service connection for a right knee disorder, to include as secondary to his service-connected right foot disability, to this limited extent, the appeal is granted.


REMAND

The Board's review of the claims file reveals that further AOJ action in this appeal is warranted.

Initially, with regard to the Veteran's claim for an increased (compensable) rating for his service-connected right foot disability, the Board notes that the Veteran was last afforded a VA examination for evaluation of his disability in January 2010.  During the examination, the examiner noted that the Veteran did not need an assistive aid or device for his right foot disability.  The Veteran stated that he had problems when he stood, and that the pain in his right foot increased when he had to stoop or pick up something from the floor.  However, in the January 2015 appellate brief, the Veteran's representative indicated that the Veteran's right foot disability required the use of adaptive device, and that the disability effectively resulted in a loss of use of the right foot.  

In light of these statements, the time period since the last VA examination, and, hence, the possibility of worsening of his right foot disability, the Veteran should be afforded a new VA examination in order to assess the current nature and severity of his service-connected right foot disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

With regard to the Veteran's reopened claim for service connection for a right knee disorder, to include as secondary to his service-connected right foot disability, the Veteran claims that he has had problems with his right knee ever since the injury to his right foot.  Additionally, the March 2013 letter from the Veteran's private physician stated that the abnormal gait caused by the Veteran's service-connected right foot disability contributed to his right knee disorder.  Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2014).  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  Id; see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Veteran was afforded two VA examinations.  During a September 2010 VA examination, the Veteran was diagnosed with degenerative joint disease of the right knee.  During the examination, the Veteran stated that, while he never injured his right knee in service, he believed his service-connected right foot disability led to his right knee disorder.  The examiner opined that the Veteran's right knee disorder was not secondary to his service-connected right foot disability.  Furthermore, the examiner opined that the Veteran's right knee disorder was not caused by, related to, or aggravated by his military service.  The examiner instead pointed to an injury and subsequent surgery performed on the right knee in 1985 as the likely cause of the Veteran's current disorder.

In June 2013, he was given another VA examination.  The Veteran was again diagnosed with degenerative joint disease of the right knee.  During the examination, the Veteran stated that, ever since he injured his right foot in service, his knee has caused him problems.  Following physical examination, the examiner opined that the Veteran's right knee disorder was less likely than not proximately due to or the result of his service-connected right foot disability.  The examiner reasoned that the Veteran reported needing surgery on the knee in 1965 after injuring his tendons and ligaments, and that he needed surgery in 1985 when he was working for the road commission.  The examiner concluded that the medical evidence did not support the Veteran's contention.

While both VA examiners addressed whether a causal relationship exists between the Veteran's right knee disorder and his service-connected right foot disability, neither examiner addresses whether the Veteran's right knee disorder is aggravated (worsened beyond its natural progression) by his service-connected right foot disability.  See Allen, 7 Vet. App. at 448 (an opinion that something "is not related to" or "is not due to" does not answer the question of aggravation).

The Board also finds that the March 2013 opinion submitted by the Veteran's private physician does not adequately resolve the questions pertinent to secondary service connection.  The physician indicated that, based on the medical history provided by the Veteran, it was his opinion that the right foot disability caused a gait disturbance contributing to the Veteran's right knee disorder.  However, the physician did not explain the meaning of "contributing to" (i.e. whether the service-connected disability contributed to the development of the disorder, or contributed to the severity of the disorder), and, in any event did not explicitly address aggravation.

Because the medical opinions of record fail to adequately address the issue of secondary service connection, a new VA examination and opinion, supported by a completed, clearly-stated rationale, by an appropriate physician-based on a full consideration of the Veteran's documented history and assertions-is needed to fairly resolve the Veteran's claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The Board also notes that potentially pertinent VA treatment records may be outstanding.  Besides numerous VA examination reports, the Veteran's claims file currently contains only a January 2004 primary care note from the Iron Mountain VA Medical Center (VAMC).  However, in an October 2010 statement, the Veteran indicated that he had undergone an audiological examination in December 2008 or January 2009 at the Iron Mountain VAMC.  Furthermore, in his June 2012 substantive appeal, the Veteran indicated that he had recently received hearing aids from VA.  Finally, during the June 2013 VA examination, the Veteran indicated that he receives ongoing treatment, including treatment for his right knee, from the VA Community Based Outpatient Clinic (CBOC) in Hancock, Michigan.  In this regard, the Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the AOJ should obtain all pertinent, outstanding treatment records from the Iron Mountain VAMC, since January 2004, and the Hancock CBOC, following the procedures prescribed in 38 C.F.R. § 3.159(c) with regard to requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claims on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2014).

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA (to include arranging for the Veteran to undergo VA audiology examination, if appropriate) prior to adjudicating the claims remaining on appeal.

The AOJ's adjudication of the Veteran's increased rating claim and his higher initial rating claim should include consideration of the whether "staged" rating of the Veteran's disability (assignment of different ratings for distinct periods of time, based on the facts found), pursuant to Hart v. Mansfield, 21 Vet. App. 505 (2007) (for the increased rating claim) and  Fenderson, supra (for the initial rating claim), is warranted.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain all outstanding, pertinent records of evaluation and/or treatment of the Veteran from the Iron Mountain VAMC, dated since January 2004, and the Hancock, Michigan CBOC.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran a letter requesting that he provide sufficient information, and if necessary, current authorization to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) records.  

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received are associated with the claims file, arrange for the Veteran to undergo a VA foot examination, by an appropriate physician, at a VA medical facility.

The entire claims file (paper and electronic), to include a complete copy of this REMAND, must be made available to the physician designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The physician should identify all current manifestations of the his service-connected right foot disability, as well as describe the extent, frequency and/or severity of each manifestation (as appropriate).

Considering all manifestations of the Veteran's service-connected right foot disability, the physician should provide an assessment of the overall disability as mild, moderate, moderately severe, or severe.  The physician should also indicate whether, due to such manifestations, there is actual, or comparable, loss of use of the foot.

5.  After all records and/or responses received are associated with the claims file, arrange for the Veteran to undergo a VA examination of his right knee, by an appropriate physician.

The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND, must be made available to the physician designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

Based on consideration of all pertinent medical and lay evidence (to include the Veteran's own assertions), the examiner should render an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability that the Veteran's right knee disorder (a) was caused, or (b) is aggravated (worsened beyond the natural progression) by his service-connected right foot disability.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.  

All examination findings, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

7.  After accomplishing all requested action, as well as any additional action deemed warranted by the VCAA (to include arranging for the Veteran to undergo further VA audiological examination, if appropriate), adjudicate the matters on appeal in light of all pertinent evidence added to the record (to particularly include all that added to the claims file since the last adjudication) and legal authority (to include consideration of whether staged rating of the Veteran's disabilities, pursuant to Fenderson and Hart (cited above), is warranted).

8.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied. The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 





(West 2014).  The AOJ is reminded that this appeal has been advanced on the Board's docket.



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


